 



EXHIBIT 10.4

           
 
            Sirna Therapeutics, Inc.
Notice of Grant of Stock Options
  ID:                                        And Option Agreement   185 Berry
Street, Suite 6504     San Francisco, CA 94107

               
 
           
[NAME]
  Option Number:        
[ADDRESS]
  Plan:  
 
2005    
[ADDRESS]
  ID:        
 
           
 
             

Effective                                         , you have been granted a(n)
[Incentive Stock Option][Nonqualified Stock Option] to buy                     
shares of Sirna Therapeutics, Inc. (the Company) stock at $                    
per share.
The total option price of the shares granted is
$                                        .
Shares in each period will become fully vested on the date shown.

                          Shares   Vest Type   Full Vest   Expiration          
                                     

 
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.
 

     
 
   
 
   
Sirna Therapeutics, Inc.
  Date
 
   
 
   
[NAME]
  Date

